TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 8, 2013



                                     NO. 03-12-00309-CV


       Appellant, Larry F. York// Cross-Appellants, Texas Guaranteed Student Loan
         Corporation; and Greg Abbott, Attorney General for the State of Texas

                                                v.

        Appellees, Texas Guaranteed Student Loan Corporation; and Greg Abbott,
         Attorney General for the State of Texas// Cross-Appellee, Larry F. York




            APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                      OPINION BY JUSTICE PEMBERTON




       THE THIRD COURT OF APPEALS, having heard this cause on appeal from the 261st

District Court of Travis County, and having considered the appellate record, briefs, and counsels’

arguments, concludes that the district court’s judgment should be affirmed in part, and reversed

and rendered in part.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       (1) The district court’s summary judgment that TGSL must disclose “the actual

           provisions of the Minutes themselves,” including those pertaining to EAS, is

           affirmed;
       (2) The district court’s summary judgment that TGSL is not required to disclose its

           Strategic Plan, President’s Reports, and any other attachments or exhibits to its

           minutes is reversed, and we render judgment that TGSL must make these records

           available to York;

       (3) The district court’s summary judgment that TGSL is not required to disclose the

           pricing information in its VFA application is affirmed; and

       (4) The district court’s summary judgment denying York’s recovery of attorney’s fees is

           affirmed.

       IT IS FURTHER ordered that TGSL shall pay the costs of the appeal, both in this Court

and the court below; and that this decision be certified below for observance.